 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAFONZO R. TURNER,                                No. 2:17-cv-1869-EFB P
12                       Plaintiff,
13            v.                                        ORDER
14    S. BYER,
15                       Defendant.
16

17           Plaintiff is a state prisoner proceeding without counsel in this action brought under 42

18   U.S.C. § 1983. Plaintiff filed his complaint on September 8, 2017. ECF No. 1. The court found

19   that plaintiff had stated a potentially cognizable Eighth Amendment excessive force claim against

20   defendant on January 17, 2018, and the complaint was served on defendant by mail on February

21   15, 2018. ECF Nos. 8, 14. Defendant returned an executed waiver of service on February 28,

22   2018 which was filed by the court on March 6, 2018. ECF No. 14.

23           Defendant thereafter failed to respond to the complaint. Plaintiff requested entry of

24   default on June 14, 2018. ECF No. 17. The Clerk of Court entered defendant’s default on June

25   18, 2018. ECF No. 18. Defendant has not sought to set aside entry of default. Plaintiff now

26   seeks default judgment against defendant and a hearing to determine the amount of damages.

27   ECF No. 20.

28   /////
                                                        1
 1          It is possible that defendant failed to contact the institution’s litigation coordinator after
 2   being served with the complaint, or that some other lapse caused the failure to respond to the
 3   complaint. Out of an abundance of caution, and because defendant has not been served with the
 4   request for entry of default, the clerk’s entry of default or plaintiff’s motion for default hearing,
 5   the court hereby ORDERS that:
 6          1. The Clerk of Court shall serve on the Monica Anderson, Supervising Deputy Attorney
 7              General, a copy of (1) plaintiff’s complaint (ECF No. 1); (2) the court’s screening
 8              order (ECF No. 8); (3) plaintiff’s request for entry of default (ECF No. 17); (4) the
 9              Clerk’s entry of default (ECF No. 18), (5) and plaintiff’s motion for default hearing
10              (ECF No. 20).
11          2. The Office of the Attorney General shall have 14 days from the date of this order to
12              file any motion regarding the entry of default.
13          So ordered.
14   Dated: February 26, 2019.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
